NRCP 59(a)(7)
                            A district court may grant a new, trial under NRCP 59(a)(7)
                when there has been an "[e]rror in law occurring at the trial and objected
                to by the party making the motion." Here, appellants did not object at
                trial to the failure of Mr. Ficcadenti to provide his testimony to a
                reasonable degree of scientific probability. Nor did appellants object to
                respondent's failure to produce a "rebuttal soils expert." Thus, the district
                court was within its discretion when it determined that those two
                arguments did not warrant a new trial. Gunderson, 130 Nev., Adv. Op. 9,
                319 P.3d at 611; see NRCP 59(a)(7). To the extent that appellants suggest
                that these two arguments should be treated as sufficiency-of-the-evidence
                arguments, we perceive no plain error or manifest injustice that would
                warrant reversal, as the jury reasonably concluded that no defect existed
                with respect to Issue 23.1.    See Avery v. Gilliam, 97 Nev. 181, 183, 625
                P.2d 1166, 1168 (1981) (recognizing that this court's review of a
                sufficiency-of-the-evidence argument is limited when the appellant did not
                move in district court for judgment as a matter of law).
                            As for appellants' argument regarding rebuttal testimony and
                slab calculations, the district court permitted appellants to elicit testimony
                to this effect for the purpose of calling into question Mr. Ficcadenti's repair
                recommendation but not for the purpose of showing that respondent
                violated the standard of care in pouring the slabs. This ruling properly
                accounted for the theories of liability that were introduced in appellants'
                case in chief as well as appellants' right to introduce "rebuttal" evidence.
                Cf. Andrews v. Harley Davidson, Inc., 106 Nev. 533, 539, 796 P.2d 1092,
                1096 (1990) ("The test for determining what constitutes rebuttal evidence
                is whether the evidence offered tends to contradict new matters raised by

SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 1 947A
                  the adverse party.").      Additionally, the record demonstrates that
                  appellants were able to elicit some testimony in this respect, and
                  appellants have not proffered specific additional testimony that they
                  believe they should have been permitted to elicit. Consequently, we
                  cannot conclude that the district court abused its discretion, either in
                  framing the parameters in which appellants could elicit rebuttal
                  testimony, see FCH1, LLC v. Rodriguez, 130 Nev., Adv. Op. 46, 335 P.3d
                  183, 188 (2014) (reviewing the admission or exclusion of evidence for an
                  abuse of discretion), or in determining that this issue did not justify a new
                  trial, see Gunderson, 130 Nev., Adv. Op. 9, 319 P.3d at 611.
                              As for appellants' argument regarding the introduction of a
                  witness's deposition testimony, we agree with the district court's
                  determination that this testimony did not materially affect appellants'
                  substantial rights so as to warrant a new trial.          See NRCP 59(a).
                  Although appellants contend that the deposition testimony was taken out
                  of context, they have not identified any specific instances when this
                  supposedly occurred or when the district court prohibited them from
                  curing the perceived problem. Similarly, although appellants contend that
                  the introduction of the deposition testimony gave the jury the impression
                  that respondent's counsel "had things figured out all along," a review of
                  the record demonstrates that this contention is speculative and does not
                  warrant a new trial.
                        NRCP 59(a)(2)
                              A district court may grant a new trial under NRCP 59(a)(2)
                  when there has been Imilsconduct of the . . . prevailing party." NRCP
                  59(a)(2). Appellants identify four instances in which they contend that
                  respondent's counsel engaged in misconduct. Having considered those

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A .SSIA
                four instances and the context in which respondent's counsel made the
                statements or elicited the testimony, we are not persuaded that any of
                those instances amounted to misconduct.      See Gunderson, 130 Nev., Adv.
                Op. 9, 319 P.3d at 611 ("Whether an attorney's comments are misconduct
                is a question of law, which we review de novo ...." (quotation omitted)).
                Accordingly, the district court was within its discretion in denying
                appellants' motion for a new trial. Id.
                Order denying motion for attorney fees
                              The district court denied appellants' motion for attorney fees
                after concluding that appellants did not obtain a more favorable result at
                trial than the offers of judgment they rejected. On appeal, appellants first
                contend that the offers of judgment were invalid. Having considered
                appellants' arguments in this respect, we conclude that they lack merit
                and that the district court properly determined that the offers of judgment
                were valid. See Pombo v. Nev. Apartment Ass'n,       113 Nev. 559, 562, 938
                P.2d 725, 727 (1997) ("An offer of judgment must be unconditional and for
                a definite amount in order to be valid for purposes of NRCP 68.").
                              Appellants next contend that the district court should have
                applied the lodestar method in calculating the pre-offer attorney fees they
                incurred. As stated in its order, however, the district court was willing to
                apply the lodestar method but determined that it was unable to
                meaningfully do so due to the lack of supporting documentation from
                appellants.    Cf. Gunderson, 130 Nev., Adv. Op. 9, 319 P.3d at 615 ("In a
                construction defect action, the claimant generally may only recover
                attorney fees and specified costs that are proximately caused by a
                construction defect."). Having reviewed the record, we conclude that the
                district court was within its discretion in making this determination, in

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947T
                   concluding that appellants had failed to obtain a more favorable result
                   than the offers of judgment they rejected, and in consequently denying
                   appellants' motion for attorney fees. See Gunderson, 130 Nev., Adv. Op. 9,
                   319 P.3d at 615 ("This court generally reviews a district court's decision
                   awarding or denying costs or attorney fees for an abuse of discretion.").
                               In light of the foregoing, we
                               ORDER the judgment of the district court AFFIRMED.
                                                                 TM A

                                                                                               J.
                                                               Saitt



                                                               Gibbons



                                                               Pickering



                   cc: Hon. Timothy C. Williams, District Judge
                        Stephen E. Haberfeld, Settlement Judge
                        Maddox, Isaacson & Cisneros, LLP
                        Maddox, Segerblom & Canepa, LLP
                        Springel & Fink
                        Molof & Vohl
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                          5
(01 I947A .04:45